LANDON, J.
I concur in the result. The only appointment which the relator received was a probationary one of three months. As that expired by its owm limitation, he was not removed from office, and therefore cannot invoke chapter 821, Laws 1896, which secures him from arbitrary removal during the term for which he was appointed. All he can complain of is that he was not at the end of the probationary appointment absolutely appointed. The statute says that, to entitle him to such absolute appointment, his conduct and capacity “shall have been found satisfactory.” The relator has not shown that Ms conduct and capacity have been found satisfactory, but is confronted with the defendant’s finding the other way. The relator, therefore, has not shown Ms clear legal right to an absolute appointment. But I think it was for the appointing power to pass upon his conduct and capacity during the probationary period, for the reason that, if the defendant had found them satisfactory, it was his duty to appoint him absolutely, and this power for the purpose of absolute appointment implies the power to find either way. Such finding was in its nature a judicial act, and cannot be reviewed upon mandamus.